Title: To George Washington from William Livingston, 28 December 1780
From: Livingston, William
To: Washington, George


                        
                            Dear Sir
                            Trenton 28. Dec. 1780
                        
                        The Act of Congress of the 4th of November mentioned in your Excellencys Letter of the 10th Instant was laid
                            before our Assembly before the Receipt of your Letter, & orders have been given to our Superintendent of Purchases
                            in Consequence of it. But the Supplies, for want of money go on very slowly.
                        Mr Durham our Superintendant; is, by the Act appointing him, to follow your Excellency’s directions, as also
                            those of the Commissary General respecting the places for despositing the Supplies.
                        As the 12th Section of the Act for preventing the illicit Trade affects officers under your Command, I do my
                            self the honour to transmit the Law; that in case it be thought necessary, orders may be given
                            accordingly.
                        By numerous reports but not by any direct proof, I have reason to think that the Flag boats at Elizabeth Town are most scandalously perverted to the purpose of Trade
                            & importing into our Lines the most dangerous Characters. I am with great Esteem & respect Dr Sir your
                            Excellencys most humble Ser
                        
                        
                            Wil: Livingston

                        
                    